TANEY, Circuit Justice
(charging jury). 1.If the letters of the plaintiffs to the defendant, urging the payment of the note, gave him reasonable grounds to believe that they desired and expected the money to be remitted to them by mail, he was authorized to make the remittance in that manner, at the risk of the plaintiffs.
2. It is for the jury to determine whether the language of the plaintiffs’ letter gave to the defendant such reasonable ground of belief; and in forming their judgment, they are to take into consideration the whole correspondence and intercourse between the parties and the usages of trade in this respect, between the district or county in which the defendant resided, and the city of Baltimore, as well as the parol evidence offered by the respective parties.
3. And if upon the whole evidence, they find that the letters of the plaintiffs were sufficient to create such belief in the mind of a man of business and competent capacity, and that they did create that belief in the mind of the defendant, then the deposit of the letter enclosing the money, in good faith, in a post-office, through which correspondence was usually at that time carried on from his neighborhood to the city of Baltimore (the letter being sealed and properly directed), was payment of the note, although, from the fraud or negligence of the officers of the government, the money may never have reached the hands of the plaintiffs.